IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00337-CR

JOSE MANUEL NIETO, SR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 30,164


                          MEMORANDUM OPINION

      Jose Manuel Nieto, Sr. pled guilty to and was convicted of possession of a deadly

weapon in a penal institution. See TEX. PENAL CODE § 46.10. He was sentenced to three

years in prison. Sentence was imposed in open Court on October 27, 2021.

      After the time to file a notice of appeal had passed, Nieto informed his counsel that

Nieto wished to appeal. Pursuant to Rule 26.3 of the Texas Rules of Appellate Procedure
and Garza v. Idaho, ___ U.S. ___, 139 S. Ct. 738, 744, 746, 203 L. Ed. 2d 77 (2019),1 counsel

filed a notice of appeal in the trial court and a motion for extension of time to file a notice

of appeal with this Court within 15 days after the deadline for filing the notice of appeal.

TEX. R. APP. P. 26.3. We grant the motion for extension of time to file the notice of appeal

to the date it was filed, that being December 8, 2021. Accordingly, Nieto’s notice of appeal

is timely.

        However, according to the trial court’s judgment and the certification of right of

appeal, Nieto pled guilty pursuant to a plea bargain and had no right of appeal. Further,

the trial court expressly denied in writing Nieto’s request for permission to appeal.

Because the trial court's certificate of right of appeal that Nieto signed indicates Nieto has

no right to appeal and because the trial court has specifically refused to give Nieto

permission to appeal, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) ("The

appeal must be dismissed if a certification that shows the defendant has the right of

appeal has not been made part of the record under these rules."); Chavez v. State, 183

S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain). See also TEX. R. APP. P. 25.2(a)(2)(B)

(“In a plea bargain case…a defendant may appeal only: (B) after getting the trial court’s

permission to appeal[.]”).

        Notwithstanding that we are dismissing this appeal, Nieto may file a motion for

rehearing with this Court within fifteen days after the opinion and judgment of this Court



1
 Noting that, in an ineffective assistance of counsel case, a defendant has "ultimate authority" to decide
whether to appeal and holding that courts presume prejudice when counsel's deficient performance
deprives defendant of appeal that he otherwise would have taken "even when the defendant has signed an
appeal waiver."

Nieto v. State                                                                                     Page 2
are rendered. See TEX. R. APP. P. 49.1. If Nieto desires to have the decision of this Court

reviewed by filing a petition for discretionary review, that petition must be filed with the

Court of Criminal Appeals within thirty days after either the day this Court's judgment

is rendered or the day the last timely motion for rehearing is overruled by this Court. See

id. at 68.2(a).


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Appeal dismissed
Opinion delivered and filed December 22, 2021
Do not publish
[CR25]




Nieto v. State                                                                        Page 3